TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00551-CR







Kenneth Pinkston, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 96-070, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING






PER CURIAM

This is an appeal from a conviction for possession of marihuana.  Sentence was imposed
in this cause on June 18, 1997.  No motion for new trial was filed.  Notice of appeal was filed on July 21,
1997, three days after it was due.  See former Tex. R. App. P. 41(b)(1).  No extension of time for filing
notice of appeal was requested.  See former Tex. R. App. P. 41(b)(2).  There is nothing in the record to
indicate that notice of appeal was properly mailed to the district clerk within the time prescribed by rule
41(b)(1).  See former Tex. R. App. P. 4(b).  Appellant's counsel did not respond when informed that the
notice of appeal did not appear to be timely.

Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988). 
Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.



Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  October 30, 1991

Do Not Publish